In a consolidated action, inter alia, for specific performance of a contract for the sale of real property, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated October 15, 2007, as granted that branch of the motion of the defendants Michael DeRiggs and Julie DeRiggs which was for summary judgment dismissing the amended complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that there are no triable issues of fact (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, that branch of the respondents’ motion which was for summary judgment dismissing the amended complaint insofar as asserted against them was properly granted. Rivera, J.E, Miller, Garni and McCarthy, JJ., concur.